Citation Nr: 1243891	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  07-13 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a higher initial evaluation in excess of 30 percent for the service-connected chronic cervical strain with decrease in joint space at C6-7.

2.  Entitlement to a higher initial evaluation in excess of 30 percent for the service-connected left upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel



INTRODUCTION

The Veteran had active service from October 1985 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for chronic cervical strain with decrease in joint space at C6-7, and assigned a 10 percent rating effective January 29, 2004. 

Also on appeal is a May 2005 RO rating decision, which increased the evaluation of the chronic cervical strain with decrease in joint space at C6-7 from 10 percent to 30 percent disabling effective January 29, 2004.  The rating decision also granted service connection for left upper extremity radiculopathy, and assigned a noncompensable (0 percent) rating effective January 29, 2004. 

In a January 2007 rating decision, the RO increased the rating of the service-connected left upper extremity radiculopathy from noncompensable to 10 percent disabling effective January 29, 2004.  Then, in a June 2007 rating decision, the RO increased the rating of the service-connected left upper extremity radiculopathy from 10 percent to 30 percent disabling effective January 29, 2004. 

Because ratings higher than 30 percent are available for the service-connected chronic cervical strain with decrease in joint space at C6-7, and left upper extremity radiculopathy, respectively, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claims for a higher rating, as reflected on the title page, have remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In a January 2005 substantive appeal (VA Form 9), the Veteran indicated that he wanted to appear at a Board hearing to present testimony on his appeal.  In May 2007, however, he withdrew his request for a hearing.  See 39 C.F.R. § 20.704(e).  

In November 2010 this case was remanded for further evidentiary development.  

FINDINGS OF FACT

In February 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issues of entitlement to a higher initial evaluation in excess of 30 percent for the service-connected chronic cervical strain with decrease in joint space at C6-7 and of entitlement to a higher initial evaluation in excess of 30 percent for the service-connected left upper extremity radiculopathy was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant regarding the issue of entitlement to a higher initial evaluation in excess of 30 percent for the service-connected chronic cervical strain with decrease in joint space at C6-7 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant regarding the issue of entitlement to a higher initial evaluation in excess of 30 percent for the service-connected left upper extremity radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a July 2008 correspondence, the Veteran indicated that he wished to withdraw his appeal.  Shortly thereafter, however, in December 2008, the Veteran filed a substantive appeal in which he clarified that the July 2008 correspondence was the result of a miscommunication with his service representative, and it was not his intention to withdraw his appeal.  Thereafter, in December 2012, the Veteran indicated in a phone call with the RO that he would like to withdraw his claim for an increased rating.  In the same month, his representative submitted a written statement indicating that the Veteran wished to withdraw all claims currently on appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration regarding these two issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of entitlement to a higher initial evaluation in excess of 30 percent for the service-connected chronic cervical strain with decrease in joint space at C6-7 and of entitlement to a higher initial evaluation in excess of 30 percent for the service-connected left upper extremity radiculopathy, and these appeals are dismissed.
  

ORDER

The appeal of the issue of entitlement to a higher initial evaluation in excess of 30 percent for the service-connected chronic cervical strain with decrease in joint space at C6-7 is dismissed.  

The appeal of the issue of entitlement to a higher initial evaluation in excess of 30 percent for the service-connected left upper extremity radiculopathy is dismissed.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


